[Cite as State v. Nave, 2018-Ohio-485.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                   Nos. 105286 and 105288




                                          STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                              CHRISTOPHER L. NAVE
                                                      DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             DISMISSED


                                   Criminal Appeal from the
                           Cuyahoga County Court of Common Pleas
                        Case Nos. CR-15-600628-C and CR-15-601090-B

        BEFORE: E.A. Gallagher, A.J., S. Gallagher, J., and Laster Mays, J.

        RELEASED AND JOURNALIZED: February 8, 2018
ATTORNEY FOR APPELLANT

Patricia J. Smith
206 S. Meridian Street, Suite A
Ravenna, Ohio 44266


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
BY: Anna Woods
Assistant Prosecuting Attorney
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, A.J.:

       {¶1}      In this consolidated appeal, defendant-appellant Christopher Nave

challenges the imposition of consecutive sentences following his guilty pleas to multiple

counts of burglary and theft in Case No. CR-15-601090-B and counts of burglary, theft

and receiving stolen property in Case No. CR-15-600628-C. We dismiss these

consolidated appeals due to a lack of final appealable orders in both cases.

       {¶2} In CR-15-601090 the record reflects that the trial court, at the sentencing

hearing, failed to impose individual sentences for each of appellant’s six counts of

fifth-degree felony theft.   The trial court’s imposition of a lump-sum sentence on those

counts without imposing a specific sentence on each count violates State v. Saxon, 109
Ohio St. 3d 176, 2006-Ohio-1245, 846 N.E.2d 824, ¶ 9. Because individual sentences

were not imposed at the sentencing hearing, a nunc pro tunc entry cannot remedy this

omission.     We find there is no final appealable order because the trial court’s entry was

not a final judgment of conviction because it lacks a sentence for each count. State v.

Cousino, 8th Dist. Cuyahoga No.102388, 2015-Ohio-3587, ¶ 4, citing State v. Baker,

119 Ohio St. 3d 197, 2008-Ohio-3330, 893 N.E.2d 163, syllabus.

       {¶3} In CR-15-600628, the trial court’s original sentencing entry of May 10, 2016,

failed to set forth the individual sentences imposed on each of appellant’s three offenses

although the trial court did properly impose individual sentences at the sentencing

hearing.    The trial court’s nunc pro tunc entry of December 14, 2017, does not constitute
a final appealable order because it does not conform to State v. Lester, 130 Ohio St. 3d
303, 2011-Ohio-5204, 958 N.E.2d 142 and Baker.

      {¶4} Therefore, both appeals are dismissed for lack of final appealable orders.

      It is ordered that appellee recover from appellant the costs herein taxed.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



_____________________________________________________
EILEEN A. GALLAGHER, ADMINISTRATIVE JUDGE

SEAN C. GALLAGHER, J., and
ANITA LASTER MAYS, J., CONCUR